UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1106


WILLIAM SCOTT DAVIS, JR., and a minor child JFD, as next
best friend,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:13-cv-00062-RBS-DEM)


Submitted:   June 14, 2016                   Decided:    June 28, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William   Scott   Davis,   Jr.,   appeals   the   district   court’s

order denying his motion to reopen a closed Federal Tort Claims

Act matter.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    Davis v. United States, No. 4:13-cv-00062-RBS-

DEM (E.D. Va. July 16, 2015).      We deny Davis’ motions to remand

and for appointment of counsel.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                  AFFIRMED




                                   2